Title: To Thomas Jefferson from Thérèse Ceracchi, 10 March 1805
From: Ceracchi, Thérèse
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Vienne en Autriche ce 10 Mars 1805.
                  
                   
                  Ayant sur moi le devoir amer de chercher du Secours ou seulement ma faible memoire puisse me donner une Luëur d’Esperance, j’azarde ses Lignes pour s’il est possible faire rétentir jusque dans Vos Contrées heureuses les Clameurs de la Deplorable famille de Joseph Cerachi; Veuve avec 6 Enfans n’ayant plus puë exister ni subsister a Rome le Desespoir me suggera de revenir dans ma Patrie pour y chercher du secours ayant duë par necessité abandonner 5 de mes Enfans a Rome je me rendis avec le plus petit içi mais helas! je me trouvais en la plus grande partie Echuë dans mes Esperances, si bien que bien des fois après avoir passée la Nuit dans les larmes le Jour je ne sais de quoi pourvoir aux premieres necessitée; n’existant de que ce que jusqu’ici des Ames Généreuses m’aye par si par là donnée! Dieu qu’elle plus que Cruelle situation de savoir mes 5 fils dans la Maison des Orphelins a Rome manquant de Linge d’habillemens n’ayant aucune Education abandonnée a toute la rigeueur de la plus cruelle misere car Rome étant ruiné par les Echecs reçu cette Maison ne peut pas seulement subvenir a donner la nourriture necessaire a ses petits Delaissés et ne pouvoir les secourir! étant absorbée sous le poids énorme de toutes les privations et que ma santé delabrés par les angoisses continuelle d’un Desespoir concentré ne m’offre que peut être bientôt la fin de mes malheurs cet a dire la Tombe! Mais avant d’y descendre mon triste Nom de Mere m’inpose de cepèndant reveiller l’humanité Genereuse pour les secourir a qui puis–je bien m’addresser étant isolé dans ce monde qu’a Vous Homme Illustre par Votre Grandeur d’ame et Actions Vertueuses a jamais mémorables; et surtout sachant combien Vous avéz daignéz protéger mon Defunt Epoux que par sentimens d’humanité Vous daigneréz a Vous interresser a Notre Sort deplorable et de chercher des moyens pour nous arracher du Gouffre de nos malheurs, mais pour subvenir a Votre Memoire permettéz de Vous faire resouvenir que comme Vous le savéz Cerachi avait été chargé de L’Execution d’un Monument National pour perpetuer l’heureuse fondation de la Republique Americaine. Il a fait tous ses modeles en terre Cuitte et cet Ouvrage ayant été suspèndû Cerachi ne fut point payé de ses travaux. Ne pourriéz Vous pas sous ce prétexte decider le Gouvernement des Etats Unis a m’accorder une indemnité; ou bien si cela ne pourrait aller a tacher a la fin de faire entre tous les Ames si Genereuses de Vos Contrées et Connaissances une Collecte afin de pouvoir du moins Voir en abandonnant la Vie mes pauvres Orphelins a l’abris de l’Affreuse Indigence ou ils sont présentement. Espérant que Vous daigneréz lire ses expositions et que Votre Coeur en sera touché et que par une Gracieuse reponse Vous tacheréz de rappeller a la Vie une Veuve Eploré! Ah Dieu avec quelle impatience n’attens je point ce feuille heureux. En attendant je ne puis que me nommer avec le plus Profond respect Votre tres humble Servante
                  
                     Thérése Ceracchi 
                     
                  
                  
                     P.S: Si Vous vouléz avoir la grace de m’honorer d’une reponse Addressé Votre Lettre A Mess. les freres Smittmer Banquier d’ici
                  
               